Harris, J.
The lot of land. in dispute was granted by the State of Georgia, “ to Temperance Robinson’s illegitimate.”
Plaintiff below claimed title through Charles Robertson, whom he alleged and proved to be the sole illegitimate child of Temperance Robinson, and put in evidence a copy of the grant of the State of Georgia “to Temperance Robinson’s illegitimate,” and the deed of said Charles Robertson. The title upon which defendant relied, was the deed of the husband of said. Temperance Robinson. The testimony of the Secretary of State, and of the Surveyor General, taken by interrogatories, was offered by him to establish the fact that by the land books of the land lottery, in which the lot of land sued for was drawn, and which are, -by direction of law, kept in their respective offices, it appeared by the original *564entries to have been drawn by “ Temperance Robinson, illegitimate.” Upon objection made, this testimony was repelled, the Judge holding that, if the grant issued as alleged, originally to a person who was not the fortunate drawer in the land lottery, that fact could not be shown collaterally, as attempted, but that the original grant should have been corrected by a proceeding instituted for that purpose in accordance with the laws of the State. This ruling conforms to both practice and principle, and as there is no other material question in the record, we affirm the judgment below.